               Case:19-80129-jwb   Doc #:20 Filed: 08/28/2020     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                              _________________________


In re:                                                  Case No. BG 19-03843
                                                        Chapter 7
PATRICK J. WALKER,

     Debtor.
______________________________________/

FERNANDA QUINTANILHA and
ERIC CORDEIRO SPINETTI S.R. MATTA,
                                                       Adversary Proceeding
         Plaintiffs,                                   No. 19-80129

-vs-

PATRICK J. WALKER,

     Defendant.
______________________________________/


                       ORDER ADJOURNING PRETRIAL CONFERENCE

                        PRESENT: HONORABLE JAMES W. BOYD
                                 United States Bankruptcy Judge

        On August 26, 2020, the parties in the above adversary proceeding filed a Request
for Adjournment of the Third Pretrial Conference, which was previously scheduled for
September 3, 2020. (AP Dkt. No. 19.) The request was filed by counsel for Eric Cordeiro
Spinetti S.R. Matta and Fernanda Quintanilha (the “Plaintiffs”). However, it indicates that
counsel “obtained the consent and agreement” of Patrick J. Walker (the “Defendant”) prior
to filing the request. The court has reviewed the request and will adjourn the pretrial
conference.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the third pretrial conference,
previously scheduled for September 3, 2020 is ADJOURNED to October 22, 2020 at
1:00 p.m. The adjourned pretrial conference shall be held at the United States
Bankruptcy Court, One Division North, Courtroom B, Grand Rapids, Michigan.

         The      parties  should     consult   the     court’s  website,
         https://www.miwb.uscourts.gov/covid-19-notices, for information
         concerning court operations and appearances during the COVID-19
         national emergency.
              Case:19-80129-jwb   Doc #:20 Filed: 08/28/2020   Page 2 of 2




        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon:

 Jeffrey R. Steinport, Esq.

 Patrick J. Walker
 2717 Mulford Dr., S.E.
 Grand Rapids, Michigan 49546

                                   END OF ORDER




IT IS SO ORDERED.

Dated August 28, 2020
